DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-12, 14, 16-19, 21-23, 25-26, and 28-34 are pending in this Office Action.
Claim(s) 1, 5, 7-8, 10, 14, 16, 19, 21, 23, and 26 are amended.
Claim(s) 13, 15, 20, 24, and 27 are cancelled.
Claim(s) 32-34 are new.

Response to Arguments
Applicant’s arguments filed on 04/04/2022 with respect to the rejection(s) of claim(s) 1-14 and 16-31 under 35 USC 103, in light of amended claims 1, 5, 7-8, 10, 14, 16, 19, 21, 23, and 26, have been fully considered but they are moot in light of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 16, 18-19, 21-23, 25-26, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. US 8320760 B1 (hereinafter Lam) in view of Zhang et al. CN104579536A (hereinafter Zhang; provided machine translation relied upon for the parenthetical citations presented below), Buchold et al. US 2005/0180474 A1 (hereinafter Buchold), Oomori US 9258063 B1 (hereinafter Oomori), and Xu et al. US 2016/0161685 A1 (hereinafter Xu).
Regarding Claim 1, Lam teaches an apparatus comprising: a receiver (810, Fig. 8); a transmitter (815, Fig. 8); a laser device coupled to the receiver and the transmitter (LS1 and LS2, Fig. 8; “LS1 and LS2 are identical tunable laser sources integrated into a single package”, Col. 10, line 10 - Col. 11, line 14) and comprising: a first laser configured to provide to the receiver a first optical wave centered at a first frequency (LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and a second laser configured to provide to the transmitter a second optical wave centered at a second frequency (LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), the first frequency and the second frequency having a predetermined frequency spacing (“50 GHz wavelength spacing between upstream and downstream wavelengths, and 100 GHz wavelength spacing between neighboring upstream or neighboring downstream wavelengths”, Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
Lam does not teach a processor coupled to the receiver, the transmitter, and the laser device and configured to control the first laser and the second laser to maintain the predetermined frequency spacing. However, Lam does teach that LS1 and LS2 are tunable lasers capable of transmitting at upstream and downstream wavelengths via appropriate tuning of the tunable laser sources (Abst.; Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25). Additionally, Zhang teaches on ONU (Fig. 2) comprising a processor (206, Fig. 1 and Fig. 2) coupled to the receiver (202, Fig. 1 and Fig. 2), the transmitter (201, Fig. 1 and Fig. 2), and the tunable optical transmitter device (Par. 31) and configured to control the tunable optical device of the transmitter and receiver to maintain a predetermined frequency spacing (The control unit performs power analysis and wavelength setting according to the output wavelength of the second optical transmitter and the beat frequency of the second optical receiver. By setting the wavelength of the tunable optical transmitter and detecting the beat noise, precise control of the wavelength of the tunable optical transmitter can be achieved, so that the required offset between the uplink signal wavelength and the downlink signal wavelength can be produced., Abst.; Par. 9; Par. 29-33), because this allows required offset between the uplink signal wavelength and the downlink signal wavelength to be produced by detecting beat noise allowing for reduction in back Rayleigh scattering (Abst.; Par. 9; Par. 29-33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lam to include a processor coupled to the receiver, the transmitter, and the laser device and configured to control the first laser and the second laser to maintain the predetermined frequency spacing, because Lam teaches that LS1 and LS2 are tunable lasers capable of transmitting at upstream and downstream wavelengths via appropriate tuning of the tunable laser sources, and because including a processor coupled to the receiver, the transmitter, and the laser device and configured to perform control operations in relation to the lasers LS1 and LS2 would allow the required offset between the uplink signal wavelength and the downlink signal wavelength to be produced by detecting beat noise allowing for reduction in back Rayleigh scattering. 
Additionally, Lam as modified by Zhang does not teach that the first laser comprises a first grating reflector with a first reflection band centered at the first frequency, and the second laser comprises a second grating reflector with a second reflection band centered at the second frequency. However, Buchold teaches that lasers comprising a grating reflector are typical in the art (Par. 4; Par. 15-16), wherein such grating reflectors have a first reflection band centered at the frequency of emission of the laser (The fiber grating effectively locks the cavity output of the laser diode to the fixed wavelength of the fiber grating and centers the external cavity multi-longitudinal modes around that wavelength. In addition, the center wavelength of emission from the laser diode remains near the wavelength of maximum reflection of the fiber grating, Par. 15-16), because the use of such lasers avoids the problems associated with using unstabilized lasers such as limited dynamic range (Par. 3-4). Additionally, as stated above, Lam teaches a first laser configured to provide a first optical wave centered at a first frequency (LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and a second laser configured to provide a second optical wave centered at a second frequency (LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam as modified by Zhang such that the first laser comprises a first grating reflector with a first reflection band centered at the first frequency, and the second laser comprises a second grating reflector with a second reflection band centered at the second frequency, because lasers comprising a grating reflector are typical in the art, wherein such grating reflectors have a first reflection band centered at the frequency of emission of the laser, because the use of such lasers avoids the problems associated with using unstabilized lasers such as limited dynamic range, and because Lam explicitly teaches a first laser configured to provide a first optical wave centered at a first frequency, and a second laser configured to provide a second optical wave centered at a second frequency, thus one of ordinary skill in the art would be motivated to replace each of the lasers of Lam with such Fiber Bragg Grating lasers centered at the disclosed first frequency and second frequency, respectively.
Additionally, Lam as modified by Zhang and Buchold does not teach a controller coupled to the processor and configured to: receive a control signal from the processor; and perform a control action on both the first laser and the second laser in response to the control signal. However, Oomori teaches an optical apparatus (Abst.; Fig. 2) comprising a controller (TEC controller 13 and associated TEC 54, Fig. 2) coupled to a processor (MCU 12, Fig. 2) and configured to: receive a control signal from the processor (TEC ENABLE output from the MCU 12, Fig. 2; Col. 3, line 46 - Col. 8, line 13); and perform a control action on both the first laser and the second laser in response to the control signal (controls the temperature of at least a first and second laser LD 51 to reach a target temperature t0 using TEC 54, Fig. 2; Fig. 3; Col. 3, line 46 - Col. 8, line 13), because this allows an operating wavelength of the first and second laser to be maintained constant, while simultaneously preventing a large rush current in the TEC, increasing stability (Abst; Col. 1, line 13 - Col. 2, line 19; Col. 3, line 46 - Col. 8, line 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam as modified by Zhang and Buchold to include a controller coupled to the processor and configured to: receive a control signal from the processor; and perform a control action on both the first laser and the second laser in response to the control signal, because this allows an operating wavelength of the first and second laser to be maintained constant, while simultaneously preventing a large rush current in the TEC, increasing stability.
Lastly, Lam as modified by Zhang, Buchold and Oomori does not explicitly teach that the laser device is a laser chip. However, Lam does teach that the first laser and the second laser my be integrated into a single package (Col. 10, line 10 - Col. 11, line 14). Additionally, Xu teaches a laser device (laser chip 232, Fig. 2) comprising a first laser centered at a first frequency and a second laser centered at a second frequency (single laser chip 232 that has a first laser diode 234 separate from a second laser diode 236 by a defined separation pitch. The first laser diode 234 emits a first laser beam 234a of a first wavelength and the second laser diode 236 emits a second laser beam 236a of a second wavelength, where the first and second wavelengths can be the same, substantially the same (e.g., +/−10%, 5%, 2%, 1%), or different (e.g., 1310 nm and 1550 nm), Par. 35), wherein the laser device is a laser chip (laser chip 232, Fig. 2; Par. 35), because the use of such photonic chips enables the communication of optical signals through a photonic circuit built on the silicon substrate, and because silicon substrates are already a medium of an electrical integrated circuit (IC), this allows for the incorporation of optical components into a silicon chip with electrical elements forming a photonic integrated circuit (PIC) (Par. 7; Par. 35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam as modified by Zhang, Buchold and Oomori such that the laser device is a laser chip, because Lam explicitly teaches that the first laser and the second laser my be integrated into a single package, and because the use of such photonic chips enables the communication of optical signals through a photonic circuit built on the silicon substrate, and because silicon substrates are already a medium of an electrical integrated circuit (IC), this allows for the incorporation of optical components into a silicon chip with electrical elements forming a photonic integrated circuit (PIC).
Regarding Claim 3, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the apparatus of claim 1, wherein the second laser is a carrier laser (Lam, LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and wherein the second optical wave is a carrier wave (Lam, LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and wherein the transmitter is configured to: receive the carrier wave from the second laser (Lam, LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B); receive a data signal from a processor (Lam, In a process block 350, each individual CP 150 generates upstream data signals. For CPs 150 having a WDM ONU 145, the upstream data signals are converted to the optical realm using direct amplitude modulation onto a tunable carrier wavelength allocated to the particular CP 150 by the user's WDM ONU 145, Col. 6, lines 38-55; Fig. 3B); modulate the carrier wave using the data signal to create an upstream optical signal; and provide the upstream optical signal (Lam, LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B; In a process block 350, each individual CP 150 generates upstream data signals. For CPs 150 having a WDM ONU 145, the upstream data signals are converted to the optical realm using direct amplitude modulation onto a tunable carrier wavelength allocated to the particular CP 150 by the user's WDM ONU 145, Col. 6, lines 38-55; Fig. 3B).
Lam does not explicitly teach that the processor for providing the data is the same as the processor configured to control the first laser and the second laser. However, it is held that the use of a one piece construction, wherein separate units are made integral into a single unit, would be merely a matter of obvious engineering choice (MPEP 2144.04). As such, merely integrating the processor for providing the data and the processor configured to control the first laser and the second laser into a single unit would be merely a matter of obvious engineering choice.
Regarding Claim 5, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the apparatus of claim 1, further comprising: a splitter coupled to the receiver and the transmitter (Lam, 805, Fig. 8) and configured to: provide a downstream optical signal to the receiver (Lam, downstream signals provided to receiver 810 via diplexer 805, Fig. 8; Col. 10, line 10 - Col. 11, line 14), and receive an upstream optical signal from the transmitter (Lam, upstream signals from transmitter 815 output to diplexer 805, Fig. 8; Col. 10, line 10 - Col. 11, line 14); and a port coupled to the splitter (Lam, single input/output port at left side of diplexer 805, Fig. 8; Col. 10, line 10 - Col. 11, line 14) and configured to: receive the downstream optical signal from a second apparatus over an optical fiber (Lam, downstream signal received from central office 105 via trunk cable 110, Fig. 1 and Fig. 8; Col. 10, line 10 - Col. 11, line 14; Col. 3, line 19 - Col. 4, line 63), provide the downstream optical signal to the splitter (Lam, downstream signal input to diplexer 805 via single input/output port at left side of diplexer 805, Fig. 1 and Fig. 8; Col. 10, line 10 - Col. 11, line 14; Col. 3, line 19 - Col. 4, line 63), receive the upstream optical signal from the splitter (Lam, upstream signal output from diplexer 805 via single input/output port at left side of diplexer 805, Fig. 1 and Fig. 8; Col. 10, line 10 - Col. 11, line 14; Col. 3, line 19 - Col. 4, line 63), and transmit the upstream optical signal towards the second apparatus over the optical fiber (Lam, upstream signal transmitted to central office 105 via trunk cable 110, Fig. 1 and Fig. 8; Col. 10, line 10 - Col. 11, line 14; Col. 3, line 19 - Col. 4, line 63).
Regarding Claim 6, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the apparatus of claim 5, wherein the port is further configured to provide bidirectional communication over the optical fiber (Lam, single input/output port at left side of diplexer 805 for transmission of both upstream and downstream signals, Fig. 1 and Fig. 8; Col. 10, line 10 - Col. 11, line 14; Col. 3, line 19 - Col. 4, line 63), and wherein the port is the only communications port in the apparatus (Lam, single input/output port at left side of diplexer 805 for communication with trunk cable 110, Fig. 1 and Fig. 8; Col. 10, line 10 - Col. 11, line 14; Col. 3, line 19 - Col. 4, line 63).
Regarding Claim 7, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the apparatus of claim 1, wherein the controller is a heater and the control action is heating, the controller is a thermoelectric cooler (TEC) and the control action is cooling (Oomori, TEC controller 13 and associated TEC 54, Fig. 2; controls the temperature of at least a first and second laser LD 51 to reach a target temperature t0 using TEC 54, Fig. 2; Fig. 3; Col. 3, line 46 - Col. 8, line 13), or the controller is a bias current controller and the control action is bias current adjusting.
Regarding Claim 8, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the apparatus of claim 1, wherein the predetermined frequency spacing is set by a design of the laser device, and wherein the predetermined frequency spacing is about 100 gigahertz (GHz) (Lam, “50 GHz wavelength spacing between upstream and downstream wavelengths, and 100 GHz wavelength spacing between neighboring upstream or neighboring downstream wavelengths”, Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
Lam does not teach wherein the processor is further configured to further maintain the predetermined frequency spacing independent of an ambient temperature. However, Oomori teaches an optical transmission device (Abst.; Fig. 2) comprising a controller (TEC controller 13 and associated TEC 54, Fig. 2) coupled to the processor (MCU 12, Fig. 2) the processor is further configured to further maintain a predetermined frequency spacing independent of an ambient temperature (controls the temperature of at least a first and second laser LD 51 to reach a target temperature t0 using TEC 54, independent of a measured ambient temperature in order to maintain operating wavelength [i.e. ”frequency spacing”] of the lasers, Fig. 2; Fig. 3; Abst.; Col. 3, line 46 - Col. 8, line 13), because this allows an operating wavelength of the first and second laser to be maintained constant, while simultaneously preventing a large rush current in the TEC, increasing stability (Abst; Col. 1, line 13 - Col. 2, line 19; Col. 3, line 46 - Col. 8, line 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam as modified by Zhang, Buchold, Oomori and Xu to include the features wherein the processor is further configured to further maintain the predetermined frequency spacing independent of an ambient temperature, because this allows an operating wavelength of the first and second laser to be maintained constant, while simultaneously preventing a large rush current in the TEC, increasing stability.
Regarding Claim 9, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the apparatus of claim 1, wherein the apparatus is an optical network unit (ONU) (Lam, ONU 800, Fig. 8; Col. 10, line 10 - Col. 11, line 14) in a point-to-multipoint (PTMP) network (Lam, PON network, Fig. 1; Col. 10, line 10 - Col. 11, line 14; Col. 3, line 19 - Col. 4, line 63).
Regarding Claim 16, Lam teaches an optical network unit (ONU) (800, Fig. 8) comprising: a receiver (810, Fig. 8); a laser device coupled to the receiver (LS1 and LS2, Fig. 8; “LS1 and LS2 are identical tunable laser sources integrated into a single package”, Col. 10, line 10 - Col. 11, line 14) and comprising: a first laser configured to provide to the receiver a first optical wave centered at a first frequency (LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and a second laser configured to provide an upstream optical signal centered at a second frequency (LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), the first frequency and the second frequency having a predetermined frequency spacing (“50 GHz wavelength spacing between upstream and downstream wavelengths, and 100 GHz wavelength spacing between neighboring upstream or neighboring downstream wavelengths”, Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and the second laser is a directly-modulated laser (DML) (LS2 being directly modulated by driver circuitry 860, Fig. 8; Col. 10, line 10 - Col. 11, line 14; In a process block 350, each individual CP 150 generates upstream data signals. For CPs 150 having a WDM ONU 145, the upstream data signals are converted to the optical realm using direct amplitude modulation onto a tunable carrier wavelength allocated to the particular CP 150 by the user's WDM ONU 145, Col. 6, lines 38-55).
Lam does not teach a processor coupled to the receiver and the laser device and configured to control the first laser and the second laser to maintain the predetermined frequency spacing. However, Lam does teach that LS1 and LS2 are tunable lasers capable of transmitting at upstream and downstream wavelengths via appropriate tuning of the tunable laser sources (Abst.; Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25). Additionally, Zhang teaches on ONU (Fig. 2) comprising a processor (206, Fig. 1 and Fig. 2) coupled to the receiver (202, Fig. 1 and Fig. 2), the transmitter (201, Fig. 1 and Fig. 2), and the tunable optical transmitter device (Par. 31) and configured to control the tunable optical device of the transmitter and receiver to maintain a predetermined frequency spacing (The control unit performs power analysis and wavelength setting according to the output wavelength of the second optical transmitter and the beat frequency of the second optical receiver. By setting the wavelength of the tunable optical transmitter and detecting the beat noise, precise control of the wavelength of the tunable optical transmitter can be achieved, so that the required offset between the uplink signal wavelength and the downlink signal wavelength can be produced., Abst.; Par. 9; Par. 29-33), because this allows required offset between the uplink signal wavelength and the downlink signal wavelength to be produced by detecting beat noise allowing for reduction in back Rayleigh scattering (Abst.; Par. 9; Par. 29-33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lam to include a processor coupled to the receiver and the laser device and configured to control the first laser and the second laser to maintain the predetermined frequency spacing, because Lam teaches that LS1 and LS2 are tunable lasers capable of transmitting at upstream and downstream wavelengths via appropriate tuning of the tunable laser sources, and because including a processor coupled to the receiver, the transmitter, and the laser device and configured to perform control operations in relation to the lasers LS1 and LS2 would allow the required offset between the uplink signal wavelength and the downlink signal wavelength to be produced by detecting beat noise allowing for reduction in back Rayleigh scattering. 
Additionally, Lam as modified by Zhang does not teach that the first laser comprises a first grating reflector with a first reflection band centered at the first frequency, and the second laser comprises a second grating reflector with a second reflection band centered at the second frequency. However, Buchold teaches that lasers comprising a grating reflector are typical in the art (Par. 4; Par. 15-16), wherein such grating reflectors have a first reflection band centered at the frequency of emission of the laser (The fiber grating effectively locks the cavity output of the laser diode to the fixed wavelength of the fiber grating and centers the external cavity multi-longitudinal modes around that wavelength. In addition, the center wavelength of emission from the laser diode remains near the wavelength of maximum reflection of the fiber grating, Par. 15-16), because the use of such lasers avoids the problems associated with using unstabilized lasers such as limited dynamic range (Par. 3-4). Additionally, as stated above, Lam teaches a first laser configured to provide a first optical wave centered at a first frequency (LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and a second laser configured to provide a second optical wave centered at a second frequency (LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam as modified by Zhang such that the first laser comprises a first grating reflector with a first reflection band centered at the first frequency, and the second laser comprises a second grating reflector with a second reflection band centered at the second frequency, because lasers comprising a grating reflector are typical in the art, wherein such grating reflectors have a first reflection band centered at the frequency of emission of the laser, because the use of such lasers avoids the problems associated with using unstabilized lasers such as limited dynamic range, and because Lam explicitly teaches a first laser configured to provide a first optical wave centered at a first frequency, and a second laser configured to provide a second optical wave centered at a second frequency, thus one of ordinary skill in the art would be motivated to replace each of the lasers of Lam with such Fiber Bragg Grating lasers centered at the disclosed first frequency and second frequency, respectively.
Additionally, Lam as modified by Zhang and Buchold does not teach a controller coupled to the processor and configured to: receive a control signal from the processor; and perform a control action on both the first laser and the second laser in response to the control signal. However, Oomori teaches an optical apparatus (Abst.; Fig. 2) comprising a controller (TEC controller 13 and associated TEC 54, Fig. 2) coupled to a processor (MCU 12, Fig. 2) and configured to: receive a control signal from the processor (TEC ENABLE output from the MCU 12, Fig. 2; Col. 3, line 46 - Col. 8, line 13); and perform a control action on both the first laser and the second laser in response to the control signal (controls the temperature of at least a first and second laser LD 51 to reach a target temperature t0 using TEC 54, Fig. 2; Fig. 3; Col. 3, line 46 - Col. 8, line 13), because this allows an operating wavelength of the first and second laser to be maintained constant, while simultaneously preventing a large rush current in the TEC, increasing stability (Abst; Col. 1, line 13 - Col. 2, line 19; Col. 3, line 46 - Col. 8, line 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam as modified by Zhang and Buchold to include a controller coupled to the processor and configured to: receive a control signal from the processor; and perform a control action on both the first laser and the second laser in response to the control signal, because this allows an operating wavelength of the first and second laser to be maintained constant, while simultaneously preventing a large rush current in the TEC, increasing stability.
Lastly, Lam as modified by Zhang, Buchold and Oomori does not explicitly teach that the laser device is a laser chip. However, Lam does teach that the first laser and the second laser my be integrated into a single package (Col. 10, line 10 - Col. 11, line 14). Additionally, Xu teaches a laser device (laser chip 232, Fig. 2) comprising a first laser centered at a first frequency and a second laser centered at a second frequency (single laser chip 232 that has a first laser diode 234 separate from a second laser diode 236 by a defined separation pitch. The first laser diode 234 emits a first laser beam 234a of a first wavelength and the second laser diode 236 emits a second laser beam 236a of a second wavelength, where the first and second wavelengths can be the same, substantially the same (e.g., +/−10%, 5%, 2%, 1%), or different (e.g., 1310 nm and 1550 nm), Par. 35), wherein the laser device is a laser chip (laser chip 232, Fig. 2; Par. 35), because the use of such photonic chips enables the communication of optical signals through a photonic circuit built on the silicon substrate, and because silicon substrates are already a medium of an electrical integrated circuit (IC), this allows for the incorporation of optical components into a silicon chip with electrical elements forming a photonic integrated circuit (PIC) (Par. 7; Par. 35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam as modified by Zhang, Buchold and Oomori such that the laser device is a laser chip, because Lam explicitly teaches that the first laser and the second laser my be integrated into a single package, and because the use of such photonic chips enables the communication of optical signals through a photonic circuit built on the silicon substrate, and because silicon substrates are already a medium of an electrical integrated circuit (IC), this allows for the incorporation of optical components into a silicon chip with electrical elements forming a photonic integrated circuit (PIC).
Regarding Claim 18, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the ONU of claim 16, further comprising a splitter coupled to the receiver and the second laser (Lam, 805, Fig. 8) and configured to: provide a downstream optical signal to the receiver (Lam, downstream signals provided to receiver 810 via diplexer 805, Fig. 8; Col. 10, line 10 - Col. 11, line 14); and receive the upstream optical signal from the second laser (Lam, upstream signals from transmitter 815 output to diplexer 805, Fig. 8; Col. 10, line 10 - Col. 11, line 14).
Regarding Claim 19, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the ONU of claim 18, further comprising a port coupled to the splitter (Lam, single input/output port at left side of diplexer 805, Fig. 8; Col. 10, line 10 - Col. 11, line 14) and configured to: receive the downstream optical signal from an optical line terminal (OLT) over an optical fiber (Lam, downstream signal received from central office 105 [WDM OLT 155] via trunk cable 110, Fig. 1 and Fig. 8; Col. 10, line 10 - Col. 11, line 14; Col. 3, line 19 - Col. 4, line 63), provide the downstream optical signal to the splitter (Lam, downstream signal input to diplexer 805 via single input/output port at left side of diplexer 805, Fig. 1 and Fig. 8; Col. 10, line 10 - Col. 11, line 14; Col. 3, line 19 - Col. 4, line 63), receive the upstream optical signal from the splitter (Lam, upstream signal output from diplexer 805 via single input/output port at left side of diplexer 805, Fig. 1 and Fig. 8; Col. 10, line 10 - Col. 11, line 14; Col. 3, line 19 - Col. 4, line 63), and transmit the upstream optical signal towards the OLT over the optical fiber (Lam, upstream signal transmitted to central office 105 [WDM OLT 155] via trunk cable 110, Fig. 1 and Fig. 8; Col. 10, line 10 - Col. 11, line 14; Col. 3, line 19 - Col. 4, line 63).
Regarding Claim 21, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the ONU of claim 16, wherein the controller is a heater and the control action is heating, the controller is a thermoelectric cooler (TEC) and the control action is cooling (Oomori, TEC controller 13 and associated TEC 54, Fig. 2; controls the temperature of at least a first and second laser LD 51 to reach a target temperature t0 using TEC 54, Fig. 2; Fig. 3; Col. 3, line 46 - Col. 8, line 13), or the controller is a bias current controller and the control action is bias current adjusting.
Regarding Claim 22, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the ONU of claim 21, wherein the heating, the cooling, or the bias current adjusting is the same for both the first laser and the second laser (Oomori, TEC controller 13 and associated TEC 54, Fig. 2; controls the temperature of at least a first and second laser LD 51 to reach a target temperature t0 using TEC 54, Fig. 2; Fig. 3; Col. 3, line 46 - Col. 8, line 13).
Regarding Claim 23, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the ONU of claim 21.
Additionally, Oomori further teaches a controller (bias current source 15, Fig. 2) coupled to the processor (MCU 12, Fig. 2) and configured to: receive a control signal from the processor (bias enable, Fig. 2; Col. 3, line 46 - Col. 8, line 13); and perform a control action on both the first laser and the second laser in response to the control signal (provides bias current to at least a first and second laser LD 51, or ceases providing bias current, based on bias enable signal, Col. 3, line 46 - Col. 8, line 13), wherein the controller is the bias current controller (bias current source 15, Fig. 2) and the control action is the bias current adjusting (provides bias current to at least a first and second laser LD 51, or ceases providing bias current, based on bias enable signal, Col. 3, line 46 - Col. 8, line 13),  because this allows the device to be transitioned between  a power saving mode and an operating mode, thus conserving power (Col. 1, line 45 -Col. 2, line 19; Col. 3, line 46 - Col. 8, line 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam as modified by Zhang, Buchold, Oomori and Xu such that the controller is the bias current controller and the control action is the bias current adjusting, because this this allows the device to be transitioned between a power saving mode and an operating mode, thus conserving power.
Regarding Claim 25, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the apparatus of claim 7, wherein the heating, the cooling, or the bias current adjusting is the same for both the first laser and the second laser (Oomori, TEC controller 13 and associated TEC 54, Fig. 2; controls the temperature of at least a first and second laser LD 51 to reach a target temperature t0 using TEC 54, Fig. 2; Fig. 3; Col. 3, line 46 - Col. 8, line 13).
Regarding Claim 26, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the apparatus of claim 7.
Additionally, Oomori further teaches a controller (bias current source 15, Fig. 2) coupled to the processor (MCU 12, Fig. 2) and configured to: receive a control signal from the processor (bias enable, Fig. 2; Col. 3, line 46 - Col. 8, line 13); and perform a control action on both the first laser and the second laser in response to the control signal (provides bias current to at least a first and second laser LD 51, or ceases providing bias current, based on bias enable signal, Col. 3, line 46 - Col. 8, line 13), wherein the controller is the bias current controller (bias current source 15, Fig. 2) and the control action is the bias current adjusting (provides bias current to at least a first and second laser LD 51, or ceases providing bias current, based on bias enable signal, Col. 3, line 46 - Col. 8, line 13),  because this allows the device to be transitioned between  a power saving mode and an operating mode, thus conserving power (Col. 1, line 45 -Col. 2, line 19; Col. 3, line 46 - Col. 8, line 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam as modified by Zhang, Buchold, Oomori and Xu such that the controller is the bias current controller and the control action is the bias current adjusting, because this this allows the device to be transitioned between a power saving mode and an operating mode, thus conserving power.
Regarding Claim 32, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the apparatus of claim 1, wherein the control action is configured to affect both the first laser and the second laser the same or substantially the same so that the first frequency and the second frequency shift by the same or substantially the same amount (Oomori, controls the temperature of at least a first and second laser LD 51 by a same amount to reach a target temperature t0 using TEC 54, in order to maintain operating wavelengths [i.e. ”frequency spacing”] of the lasers, Fig. 2; Fig. 3; Abst.; Col. 3, line 46 - Col. 8, line 13).
Regarding Claim 34, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the ONU of claim 16, wherein the control action is configured to affect both the first laser and the second laser the same or substantially the same so that the first frequency and the second frequency shift by the same or substantially the same amount (Oomori, controls the temperature of at least a first and second laser LD 51 by a same amount to reach a target temperature t0 using TEC 54, in order to maintain operating wavelengths [i.e. ”frequency spacing”] of the lasers, Fig. 2; Fig. 3; Abst.; Col. 3, line 46 - Col. 8, line 13).

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam as modified by Zhang, Buchold, Oomori and Xu, and further in view of Li et al. US 2009/0129787 A1 (hereinafter Li).
Regarding Claim 2, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the apparatus of claim 1, wherein the first laser is a local oscillator (LO), and wherein the first optical wave is an LO wave (Lam, LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and wherein the receiver is a coherent optical receiver (Lam, tunable optical receiver having coherent detection circuitry, Abst; Col. 10, line 10 - Col. 11, line 14) configured to: receive a downstream optical signal (Lam, receiver 810 receives downstream optical signal, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B); receive the LO wave from the first laser (Lam, LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
Lam as modified by Zhang, Buchold, Oomori and Xu does not teach the downstream optical signal centered at a third frequency; determining a frequency offset between the first frequency and the third frequency; and providing to the processor a feedback signal based on the frequency offset. However, Li teaches an optical coherent receiver (Abst.; Fig. 1) wherein the downstream optical signal centered at a third frequency (frequency of received signal 101, Fig. 1; Par. 5-6); determining a frequency offset between the first frequency and the third frequency (110 determines a frequency offset between the frequency of LO 103 and the frequency of the received signal 101, Fig. 1; Par. 5-6); and providing to the processor a feedback signal based on the frequency offset (feedback signal 111 provided to controller 112 based on frequency offset, Fig. 1; Par. 5-6), because an optical coherent receiver requires a device to control the frequency of a local oscillator to let the difference (namely frequency offset) between this frequency and the frequency of a carrier wave be zero (Par. 5-6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam as modified by Zhang, Buchold, Oomori and Xu to include the features the downstream optical signal centered at a third frequency; determining a frequency offset between the first frequency and the third frequency; and providing to the processor a feedback signal based on the frequency offset, because an optical coherent receiver requires a device to control the frequency of a local oscillator to let the difference (namely frequency offset) between this frequency and the frequency of a carrier wave be zero.
Regarding Claim 17, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the ONU of claim 16, wherein the first laser is a local oscillator (LO), wherein the first optical wave is an LO wave (Lam, LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and wherein the receiver is configured to: receive a downstream optical signal (Lam, receiver 810 receives downstream optical signal, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B); receive the LO wave from the first laser (Lam, LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
Lam as modified by Zhang, Buchold, Oomori and Xu does not teach the downstream optical signal centered at a third frequency; determining a frequency offset between the first frequency and the third frequency; and providing to the processor a feedback signal based on the frequency offset. However, Li teaches an optical coherent receiver (Abst.; Fig. 1) wherein the downstream optical signal centered at a third frequency (frequency of received signal 101, Fig. 1; Par. 5-6); determining a frequency offset between the first frequency and the third frequency (110 determines a frequency offset between the frequency of LO 103 and the frequency of the received signal 101, Fig. 1; Par. 5-6); and providing to the processor a feedback signal based on the frequency offset (feedback signal 111 provided to controller 112 based on frequency offset, Fig. 1; Par. 5-6), because an optical coherent receiver requires a device to control the frequency of a local oscillator to let the difference (namely frequency offset) between this frequency and the frequency of a carrier wave be zero (Par. 5-6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam as modified by Zhang, Buchold, Oomori and Xu to include the features the downstream optical signal centered at a third frequency; determining a frequency offset between the first frequency and the third frequency; and providing to the processor a feedback signal based on the frequency offset, because an optical coherent receiver requires a device to control the frequency of a local oscillator to let the difference (namely frequency offset) between this frequency and the frequency of a carrier wave be zero.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam as modified by Zhang, Buchold, Oomori and Xu, and further in view of Mcnicol et al. US 2007/0154221 A1 (hereinafter Mcnicol).
Regarding Claim 4, Lam as modified by Zhang, Buchold, Oomori and Xu teaches the apparatus of claim 3.
Lam as modified by Zhang, Buchold, Oomori and Xu does not teach wherein the transmitter is further configured to further modulate the carrier wave using on-off keying (OOK) modulation or pulse-amplitude modulation (PAM). However, Mcnicol teaches that it is typical for an optical communication wavelength channel to be modulated using on-off keying (OOK) modulation or pulse-amplitude modulation (PAM) (Optical communications networks are becoming increasingly popular for data transmission due to their high bandwidth capacity. Typically, a bit-stream is encoded (e.g., using On-Off-Keying --OOK) to generate sequential symbols that are conveyed through a communications channel by a respective optical channel signal. In most cases, the optical channel signal is generated by a narrow-band optical source (e.g., a narrow-band laser) tuned to a desired channel wavelength, Par. 4; the Examiner notes that one of ordinary skill in art would readily understand that modulating an optical carrier wave using On-Off-Keying is, itself, a form of pulse-amplitude modulation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam as modified by Zhang, Buchold, Oomori and Xu to include the features wherein the transmitter is further configured to further modulate the carrier wave using on-off keying (OOK) modulation or pulse-amplitude modulation (PAM), because it is typical for an optical communication wavelength channel to be modulated using on-off keying (OOK) modulation or pulse-amplitude modulation (PAM), therefore no unexpected results would occur. 

Claims 10, 12, 14, 28-29, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Zhang, Oomori, and Xu.
Regarding Claim 10, Lam teaches a method comprising: providing, by a first laser of a laser device and to a receiver, a first optical wave centered at a first frequency (LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B); providing, by a second laser of the laser device and to a transmitter, a second optical wave centered at a second frequency (LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), the first frequency and the second frequency having a predetermined frequency spacing (“50 GHz wavelength spacing between upstream and downstream wavelengths, and 100 GHz wavelength spacing between neighboring upstream or neighboring downstream wavelengths”, Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
Lam does not teach maintaining, by a processor coupled to the laser device, the predetermined frequency spacing independent of an ambient temperature. However, Lam does teach that LS1 and LS2 are tunable lasers capable of transmitting at upstream and downstream wavelengths via appropriate tuning of the tunable laser sources (Abst.; Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25). Additionally, Zhang teaches on ONU (Fig. 2) comprising a processor (206, Fig. 1 and Fig. 2) coupled to the receiver (202, Fig. 1 and Fig. 2), the transmitter (201, Fig. 1 and Fig. 2), and the tunable optical transmitter device (Par. 31) and configured to control the tunable optical device of the transmitter and receiver to maintain a predetermined frequency spacing (The control unit performs power analysis and wavelength setting according to the output wavelength of the second optical transmitter and the beat frequency of the second optical receiver. By setting the wavelength of the tunable optical transmitter and detecting the beat noise, precise control of the wavelength of the tunable optical transmitter can be achieved, so that the required offset between the uplink signal wavelength and the downlink signal wavelength can be produced., Abst.; Par. 9; Par. 29-33), because this allows required offset between the uplink signal wavelength and the downlink signal wavelength to be produced by detecting beat noise allowing for reduction in back Rayleigh scattering (Abst.; Par. 9; Par. 29-33). Additionally, Oomori teaches an optical transmission device (Abst.; Fig. 2) comprising a controller (TEC controller 13 and associated TEC 54, Fig. 2) coupled to the processor (MCU 12, Fig. 2) the processor is further configured to further maintain a predetermined frequency spacing independent of an ambient temperature (controls the temperature of at least a first and second laser LD 51 to reach a target temperature t0 using TEC 54, independent of a measured ambient temperature in order to maintain operating wavelength [i.e. ”frequency spacing”] of the lasers, Fig. 2; Fig. 3; Abst.; Col. 3, line 46 - Col. 8, line 13), because this allows an operating wavelength of the first and second laser to be maintained constant, while simultaneously preventing a large rush current in the TEC, increasing stability (Abst; Col. 1, line 13 - Col. 2, line 19; Col. 3, line 46 - Col. 8, line 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lam to include maintaining, by a processor coupled to the laser device, the predetermined frequency spacing independent of an ambient temperature, because this allows required offset between the uplink signal wavelength and the downlink signal wavelength to be produced by detecting beat noise allowing for reduction in back Rayleigh scattering, and because this allows an operating wavelength of the first and second laser to be maintained constant, while simultaneously preventing a large rush current in the TEC, increasing stability.
Additionally, Lam does not teach receiving, from the processor and by a controller coupled to the processor, a control signal from the processor; and performing, by the controller, a control action on both the first laser and the second laser in response to the control signal. However, Oomori teaches an optical apparatus (Abst.; Fig. 2) comprising a controller (TEC controller 13 and associated TEC 54, Fig. 2) coupled to a processor (MCU 12, Fig. 2) and configured to: receive a control signal from the processor (TEC ENABLE output from the MCU 12, Fig. 2; Col. 3, line 46 - Col. 8, line 13); and perform a control action on both the first laser and the second laser in response to the control signal (controls the temperature of at least a first and second laser LD 51 to reach a target temperature t0 using TEC 54, Fig. 2; Fig. 3; Col. 3, line 46 - Col. 8, line 13), because this allows an operating wavelength of the first and second laser to be maintained constant, while simultaneously preventing a large rush current in the TEC, increasing stability (Abst; Col. 1, line 13 - Col. 2, line 19; Col. 3, line 46 - Col. 8, line 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam to include the features receiving, from the processor and by a controller coupled to the processor, a control signal from the processor; and performing, by the controller, a control action on both the first laser and the second laser in response to the control signal, because this allows an operating wavelength of the first and second laser to be maintained constant, while simultaneously preventing a large rush current in the TEC, increasing stability.
Lastly, Lam as modified by Zhang and Oomori does not explicitly teach that the laser device is a laser chip. However, Lam does teach that the first laser and the second laser my be integrated into a single package (Col. 10, line 10 - Col. 11, line 14). Additionally, Xu teaches a laser device (laser chip 232, Fig. 2) comprising a first laser centered at a first frequency and a second laser centered at a second frequency (single laser chip 232 that has a first laser diode 234 separate from a second laser diode 236 by a defined separation pitch. The first laser diode 234 emits a first laser beam 234a of a first wavelength and the second laser diode 236 emits a second laser beam 236a of a second wavelength, where the first and second wavelengths can be the same, substantially the same (e.g., +/−10%, 5%, 2%, 1%), or different (e.g., 1310 nm and 1550 nm), Par. 35), wherein the laser device is a laser chip (laser chip 232, Fig. 2; Par. 35), because the use of such photonic chips enables the communication of optical signals through a photonic circuit built on the silicon substrate, and because silicon substrates are already a medium of an electrical integrated circuit (IC), this allows for the incorporation of optical components into a silicon chip with electrical elements forming a photonic integrated circuit (PIC) (Par. 7; Par. 35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam as modified by Zhang and Oomori such that the laser device is a laser chip, because Lam explicitly teaches that the first laser and the second laser my be integrated into a single package, and because the use of such photonic chips enables the communication of optical signals through a photonic circuit built on the silicon substrate, and because silicon substrates are already a medium of an electrical integrated circuit (IC), this allows for the incorporation of optical components into a silicon chip with electrical elements forming a photonic integrated circuit (PIC).
Regarding Claim 12, Lam as modified by Zhang, Oomori, and Xu teaches the method of claim 10, wherein the second optical wave is a carrier wave (Lam, LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and wherein the method further comprises: receiving a data signal from a processor (Lam, In a process block 350, each individual CP 150 generates upstream data signals. For CPs 150 having a WDM ONU 145, the upstream data signals are converted to the optical realm using direct amplitude modulation onto a tunable carrier wavelength allocated to the particular CP 150 by the user's WDM ONU 145, Col. 6, lines 38-55; Fig. 3B); and modulating the carrier wave using the data signal to create an upstream optical signal (Lam, LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B; In a process block 350, each individual CP 150 generates upstream data signals. For CPs 150 having a WDM ONU 145, the upstream data signals are converted to the optical realm using direct amplitude modulation onto a tunable carrier wavelength allocated to the particular CP 150 by the user's WDM ONU 145, Col. 6, lines 38-55; Fig. 3B).
Lam does not explicitly teach that the processor for providing the data is the same as the processor configured to control the first laser and the second laser. However, it is held that the use of a one piece construction, wherein separate units are made integral into a single unit, would be merely a matter of obvious engineering choice (MPEP 2144.04). As such, merely integrating the processor for providing the data and the processor configured to control the first laser and the second laser into a single unit would be merely a matter of obvious engineering choice.
Regarding Claim 14, Lam as modified by Zhang, Oomori, and Xu teaches the method of claim 13, wherein the control action is heating, cooling (Oomori, TEC controller 13 and associated TEC 54, Fig. 2; controls the temperature of at least a first and second laser LD 51 to reach a target temperature t0 using TEC 54, Fig. 2; Fig. 3; Col. 3, line 46 - Col. 8, line 13), or bias current adjusting.
Regarding Claim 28, Lam as modified by Zhang, Oomori, and Xu teaches the method of claim 14, herein the heating, the cooling, or the bias current adjusting is the same for both the first laser and the second laser (Oomori, TEC controller 13 and associated TEC 54, Fig. 2; controls the temperature of at least a first and second laser LD 51 to reach a target temperature t0 using TEC 54, Fig. 2; Fig. 3; Col. 3, line 46 - Col. 8, line 13).
Regarding Claim 29, Lam as modified by Zhang, Oomori, and Xu teaches the method of claim 14.
Additionally, Oomori further teaches a controller (bias current source 15, Fig. 2) coupled to the processor (MCU 12, Fig. 2) and configured to: receive a control signal from the processor (bias enable, Fig. 2; Col. 3, line 46 - Col. 8, line 13); and perform a control action on both the first laser and the second laser in response to the control signal (provides bias current to at least a first and second laser LD 51, or ceases providing bias current, based on bias enable signal, Col. 3, line 46 - Col. 8, line 13), wherein the controller is the bias current controller (bias current source 15, Fig. 2) and the control action is the bias current adjusting (provides bias current to at least a first and second laser LD 51, or ceases providing bias current, based on bias enable signal, Col. 3, line 46 - Col. 8, line 13),  because this allows the device to be transitioned between  a power saving mode and an operating mode, thus conserving power (Col. 1, line 45 -Col. 2, line 19; Col. 3, line 46 - Col. 8, line 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further Lam as modified by Zhang, Oomori, and Xu such that the control action is the bias current adjusting, because this this allows the device to be transitioned between a power saving mode and an operating mode, thus conserving power.
Regarding Claim 33, Lam as modified by Zhang, Oomori, and Xu teaches the method of claim 10, wherein the control action is configured to affect both the first laser and the second laser the same or substantially the same so that the first frequency and the second frequency shift by the same or substantially the same amount (Oomori, controls the temperature of at least a first and second laser LD 51 by a same amount to reach a target temperature t0 using TEC 54, in order to maintain operating wavelengths [i.e. ”frequency spacing”] of the lasers, Fig. 2; Fig. 3; Abst.; Col. 3, line 46 - Col. 8, line 13).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam as modified by Zhang, Oomori, and Xu, and further in view of Li.
Regarding Claim 11, Lam as modified by Zhang, Oomori, and Xu teaches the method of claim 10, further comprising: receiving a downstream optical signal (Lam, receiver 810 receives downstream optical signal, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
Lam as modified by Zhang, Oomori, and Xu does not teach the downstream optical signal centered at a third frequency; determining a frequency offset between the first frequency and the third frequency; and providing to the processor a feedback signal based on the frequency offset. However, Li teaches an optical coherent receiver (Abst.; Fig. 1) wherein the downstream optical signal centered at a third frequency (frequency of received signal 101, Fig. 1; Par. 5-6); determining a frequency offset between the first frequency and the third frequency (110 determines a frequency offset between the frequency of LO 103 and the frequency of the received signal 101, Fig. 1; Par. 5-6); and providing to the processor a feedback signal based on the frequency offset (feedback signal 111 provided to controller 112 based on frequency offset, Fig. 1; Par. 5-6), because an optical coherent receiver requires a device to control the frequency of a local oscillator to let the difference (namely frequency offset) between this frequency and the frequency of a carrier wave be zero (Par. 5-6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam as modified by Zhang, Oomori, and Xu to include the features the downstream optical signal centered at a third frequency; determining a frequency offset between the first frequency and the third frequency; and providing to the processor a feedback signal based on the frequency offset, because an optical coherent receiver requires a device to control the frequency of a local oscillator to let the difference (namely frequency offset) between this frequency and the frequency of a carrier wave be zero.

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam as modified by Zhang, Oomori, and Xu, and further in view of Buchold.
Regarding Claim 30, Lam as modified by Zhang, Oomori, and Xu teaches the method of claim 10.
Lam as modified by Zhang, Oomori, and Xu does not teach wherein the first optical wave is centered at the first frequency based on a first grating reflector of the first laser having a first reflection band center at the first frequency. However, Buchold teaches that lasers comprising a grating reflector are typical in the art (Par. 4; Par. 15-16), wherein such grating reflectors have a first reflection band centered at the frequency of emission of the laser (The fiber grating effectively locks the cavity output of the laser diode to the fixed wavelength of the fiber grating and centers the external cavity multi-longitudinal modes around that wavelength. In addition, the center wavelength of emission from the laser diode remains near the wavelength of maximum reflection of the fiber grating, Par. 15-16), because the use of such lasers avoids the problems associated with using unstabilized lasers such as limited dynamic range (Par. 3-4). Additionally, as stated above, Lam teaches a first laser configured to provide a first optical wave centered at a first frequency (LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam as modified by Zhang, Oomori, and Xu wherein the first optical wave is centered at the first frequency based on a first grating reflector of the first laser having a first reflection band center at the first frequency, because lasers comprising a grating reflector are typical in the art, wherein such grating reflectors have a first reflection band centered at the frequency of emission of the laser, because the use of such lasers avoids the problems associated with using unstabilized lasers such as limited dynamic range, and because Lam explicitly teaches a first laser configured to provide a first optical wave centered at a first frequency.
Regarding Claim 31, Lam as modified by Zhang, Oomori, and Xu teaches the method of claim 10.
Lam as modified by Zhang, Oomori, and Xu does not teach wherein the second optical wave is centered at the second frequency based on a second grating reflector of the second laser having a second reflection band center at the second frequency. However, Buchold teaches that lasers comprising a grating reflector are typical in the art (Par. 4; Par. 15-16), wherein such grating reflectors have a first reflection band centered at the frequency of emission of the laser (The fiber grating effectively locks the cavity output of the laser diode to the fixed wavelength of the fiber grating and centers the external cavity multi-longitudinal modes around that wavelength. In addition, the center wavelength of emission from the laser diode remains near the wavelength of maximum reflection of the fiber grating, Par. 15-16), because the use of such lasers avoids the problems associated with using unstabilized lasers such as limited dynamic range (Par. 3-4). Additionally, as stated above, Lam teaches a second laser configured to provide a second optical wave centered at a second frequency (LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lam as modified by Zhang, Oomori, and Xu wherein the second optical wave is centered at the second frequency based on a second grating reflector of the second laser having a second reflection band center at the second frequency, because lasers comprising a grating reflector are typical in the art, wherein such grating reflectors have a first reflection band centered at the frequency of emission of the laser, because the use of such lasers avoids the problems associated with using unstabilized lasers such as limited dynamic range, and because Lam explicitly teaches a second laser configured to provide a second optical wave centered at a second frequency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636